Leonaed, J.
The defendant having been convicted of murder, was sentenced to death, and has appealed. The only questions of law presented for our consideration are those set forth in defendant’s motion in arrest of judgment, which we transcribe from the record, as follows:
“ First — The indictment does not describe with any precision with what accused committed the crime.
“ Second — Under the broad averment of his killing one certain person, without describing which wounds brought about death, and with what specific arm said particular »wound which caused death was done, said indictment can not stand, because the special matter of the whole fact is not properly set forth in the indictment with such certainty that the offense may judicially appear to the court.
“ Third — All the constituent facts of murder are not distinctly stated, nor does it contain a specific description of the offense.”
The indictment charges that the accused did willfully, feloniously, and of his malice aforethought kill and murder one Marie Louise. This, by the express provisions of our law, is sufficient. Revised Statutes, section 1048.
The judgment of the Superior Criminal Court is affirmed.